Citation Nr: 1821492	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-54 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for chorioretinal scars of the left eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDINGS OF FACT

The Board received notification from the Veteran in February 2018 that a withdrawal of the appeal related to the initial noncompensable rating for his service-connected chorioretinal scars of the left eye is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the initial noncompensable rating for his service-connected chorioretinal scars of the left eye are met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal of the initial noncompensable rating assigned for his service-connected chorioretinal scars of the left eye.  In his February 2018 statement in support of claim, the Veteran withdrew his claim on appeal.  See February 2018 Statement in Support of Claim.  Because the Veteran explicitly withdrew the initial increased rating claim related to his chorioretinal scars of the left eye, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

The Board notes that the Veteran unfortunately passed away in March 2018.  His withdrawal was filed and received prior to his death, and was effective as of receipt.  38 C.F.R. § 20.204(b)(3).


ORDER

The appeal of entitlement to an initial compensable rating for chorioretinal scars of the left eye is dismissed.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


